ON BEHEAEING-.
Beck, J.
preme courtoHerto'confess error. A rehearing having been granted in this case, it has again been submitted to us. The appellee, in ^ie petition for a rehearing, offers to remit the sum °f $24.45, which we find erroneously included -n t|ie ju¿gment, if, upon a reconsideration of the case, we adhere to our conclusion in regard to this item.
Upon considering the petition for rehearing we were not led to doubt the. correctness of our conclusion, but thought appellee’s offer to remit ought to be passed upon, after hearing argument thereon from the counsel on the other side. Wc, therefore, submitted to them, for discussion, this question: “Whether,'upon plaintiff’s offer to remit $24.45, judgment should be entered for the balance, as found by the court below?”
After hearing from counsel upon this point, we conclude that we may, and ought to, permit appellee to enter the remittitur, and affirm the judgment. Our reason for this conclusion is this: Such a judgmeut will be here entered in the case as ought to have been entered by' the court below. This we are authorized to do. Code, § 3194. The parties will be relieved from the burden of further litigation, in which a trifling sum would be involved, and, in our opinion, justice will be done.
That we possess authority to enter such a judgment upon an offer to remit, made when the cause was submitted to us, there can be no doubt. Have we authority upon rehearing to make such an order? We are of the opinion that we have. Upon the petition for rehearing, the judgment is suspended, and . the case is again submitted for such final judgment .as the law requires. The party recovering the judgment in the court below has the same right upon rehearing as upon the *246first hearing, to confess error and remit a part of the judgment.
The case is not like Hintrager v. Hennessy, 46 Iowa, 600, in which we refused to consider, upon a rehearing, a ease different from that presented by the record upon the first submission. In this case no new record, facts, or points are presented by the offer to remit. It simply confesses error in the judgment of the court below, and, admitting the correctness of our decision, asks that such a judgment be rendered by the court below. We think that justice, which always seeks to end litigation, demandé that we finally dispose of the case. A judgment will, therefore, be rendered in this court for the amount of the judgment in the court below, less $24.45, and the interest.thereon, if any was included in the judgment.
The appellee will pay the costs of this court.
Modified and Affirmed.